Citation Nr: 1228874	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.  He has confirmed service in Vietnam from October 1970 to October 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the claim in December 2008 and April 2011.  In April 2011, the Board acknowledged the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), decided subsequent to the December 2008 remand, which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, as the Board will analyze the Veteran's current claim under this framework, the Veteran's original claim for service connection for PTSD has been recharacterized as a claim for an acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this matter was most recently remanded by the Board in April 2011.  The remand ordered that both procedural and evidentiary development occur.  The procedural aspect of the development successfully took place; the Veteran was mailed an appropriate VCAA (Veterans Claims Assistance Act of 2000) letter in April 2011.  The RO also, in April 2011, sought to have the Veteran afforded an appropriate examination to determine the etiology of any current psychiatric disorder.  

Historically, the Board notes that the Veteran, during his active military service, experienced situational anxiety, a nervous condition, and anxiety reaction in March 1970.  

Post service treatment records - both VA and private -- include variously-diagnosed psychiatric disorders.  An October 2003 VA mental health progress note includes diagnoses of major depressive disorder and PTSD.  But see VA PTSD examination report dated in February 2004, which did not include a diagnosis of PTSD.  A January 2006 private psychosocial evaluation report includes a diagnosis of PTSD.  The report also noted that the Veteran had been unemployed and unable to work since September 2004.  In both February 2004 and January 2006 the Veteran reported witnessing a fellow soldier who had been burned to death in an explosion.  This stressor was verified in April 2009.  

A July 2009 VA PTSD examination report includes diagnoses of anxiety disorder and depression.  While the Veteran informed the examiner of his in-service stressors, including witnessing a soldier who had been burned alive, the examiner commented that the Veteran did not meet the full criteria for a diagnosis of PTSD.  

A December 2009 VA mental health outpatient treatment note includes a diagnosis of PTSD.

The Board, in its April 2011 remand, sought to have the Veteran, pursuant to 38 C.F.R. § 3.159(c)(4), afforded a VA examination to ascertain whether he suffered from a psychiatric disability that is related to his active duty service.  

An April 2011 letter from the AMC to the Veteran informed him that they had asked the VA medical facility nearest him to schedule an examination in connection with his claim.  The AMC added that the Veteran would be notified of the date, time, and place of the examination.  The Veteran was also notified of the consequences that would occur if he failed, without good cause, to report for a scheduled examination.  

A VA "Compensation and Pension Exam Inquiry" computerized printout, dated in April 2011, notes that the Veteran was to be scheduled for an appropriate VA examination to determine the etiology of a current psychiatric disorder.  The printout also specifically indicated that "If veteran fails to report for examination, please provide a copy of the exam notification letter in the claims folder."  

The record shows that the Veteran refused to attend a VA examination in April 2012.  Efforts later in April 2012 by the AMC to contact the Veteran by telephone to discuss his failure to report for the examination show that the Veteran could not be contacted.  

A May 2012 deferred rating decision shows that four days after the Veteran failed to report of the above-mentioned VA examination he also cancelled other VA medical appointments due to a snowstorm.  Efforts to schedule the Veteran for another examination were to be undertaken.  Another examination is shown to have been scheduled in May 2012.  The Veteran, in June 2012, is shown to have not appeared for a scheduled VA examination at the VA Medical Center in Minneapolis.  

The examination scheduling documentation in the record notes that a "hard copy" of the examination notification letter was to be sent to the AMC.  Review of the Veteran's claims folder does not show that such notification letter has been associated with the Veteran's claims folder.  

Review of VA medical records, in "Virtual VA," shows that a VA mental health and psychiatric evaluation and management note, dated May 1, 2012, includes diagnoses of "PTSD sec [secondary] combat service" and depressive disorder, not otherwise specified.  The note also reported that the Veteran retired on "SSDI."  The reporting physician is not shown to have had an opportunity to review the Veteran's claims folder, nor did the Veteran provided a history of his in-service stressors.  A June 12, 2012, VA clinic note shows that the Veteran failed to show.  A June 20, 2012, primary care medication management note shows that the Veteran repeated the instructions for his continuing Warfarin to the nurse.  

In light of the facts set out above, the Board is of the opinion that an additional effort need be made to have the Veteran afforded a VA examination so that the etiology of any current psychiatric disorder can be determined.  It seems to the Board that past efforts to schedule such an examination may have, as suggested by the Veteran's accredited representative (see August 2012 Written Brief Presentation), not included the Veteran being provided proper notification.  Given the evidence of rescheduling and discrepancies within the record, coupled with the absence of notice letters within the claims folder, the Board finds that the presumption of regularity has been rebutted.  United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed Cir. 1983 ("[the presumption of regularity] does not help to sustain an action that on its face appears irregular").

The Board also observes that a "PTSD Stressor Review Checklist," dated in February 2012, is of record.  While it appears this document confirms that the Veteran suffers from stressors relating to his military service, it is not clear who completed this form, or, what specific stressors alleged by the Veteran are confirmed.  The RO/AMC should determine which stressors are verified or consistent with the places, types, and circumstances of the Veteran's service (if related to fear of hostile military or terrorist activity).  This list of stressors should be provided to the VA mental disorders examiner who should address whether the Veteran has PTSD based upon any of these stressors.

Also, as this case is being remanded anyway, as noted above, the Veteran is shown to be in receipt of "SSDI."  It is unclear why exactly the Veteran is receiving SSDI, and there are no records in the claims file from the Social Security Administration (SSA).  As the Veteran is filing a claim for service connection, the Board finds the SSA records should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, then the VA has a duty to assist and locate these records).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.

2.  The RO/AMC should compile a list of verified stressors; the list should also include any stressors that are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on PTSD and a depressive disorder.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After providing a current diagnosis, the examiner should address the following:

a.  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

b.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should then address the following:

i.  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD based on any of the stressors as verified by the RO/AMC?  The examiner is instructed to consider only the stressor(s), if any, identified as having been verified by the record.

ii.  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD due to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam?  The stressor of threat due to hostile military activity, while in Vietnam, is accepted as verified for purposes of this examination.



A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified -- and should be similarly notified in any scheduling letter which is sent to him concerning the scheduling of a VA examination -- that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  A copy of any scheduling letter must be associated with the Veteran's claims folder.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) -- which includes consideration of all evidence associated with the record following the issuance of the July 2012 SSOC -- and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


